 

 
 The Dow Chemical Company and Subsidiaries
 EXHIBIT 10(b)(i)
 
 
 
 

 
1979 Award and Option Plan Amended




RESOLVED, that the language of Section 8(c) of The Dow Chemical Company 1979
Award and Option Plan is hereby amended by deleting “In cases of the sale of a
subsidiary, division, business or other unit of the Company or a Subsidiary, the
expiration dates for Options held by Awardees who are transferred to the
purchaser in connection with such a sale may be extended by the Compensation
Committee to a date that is not more than three years after the date of the
sale, but not beyond the original expiration date of the Option.” and
substituting therefore the following sentence:


“The Compensation Committee may extend the term of any Option that would
otherwise terminate as the result of a change in the Awardee’s employment status
related to any merger; consolidation; acquisition, disposition, or other similar
or dissimilar transfer of property (including stock); separation;
reorganization; or liquidation; provided that no such extended Option shall, by
its terms, be exercisable more than three years from the date it would have
terminated if the term of such Option had not been extended by the Compensation
Committee pursuant to this provision, nor shall such Option, by its terms, be
exercisable at a date that is later than the original expiration date of such
Option.”
 
 
66

--------------------------------------------------------------------------------

 